Citation Nr: 1012207	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
endothelial dystrophy of the corneas, for the period prior 
to July 14, 2008.

2.  Entitlement to an evaluation greater than 20 percent for 
endothelial dystrophy of the corneas, for the period since 
July 14, 2008.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran performed verified active duty from June 1973 to 
June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In pertinent part, this 
decision continued a 30 percent evaluation for migraine 
headaches, and a noncompensable evaluation for a bilateral 
eye disability.  

In August 2008, a statement of the case was furnished 
regarding the evaluations assigned for migraine headaches 
and bilateral eye disability.  Thereafter, the Veteran 
submitted an Appeals Response Form indicating that he was 
satisfied with his appeal on the issue of migraine 
headaches.  Thus, this issue is not for consideration by the 
Board.  See 38 C.F.R. §§ 20.200, 20.204 (2009).  The 
Veteran's statement was apparently accepted by the RO in 
lieu of a Form 9 on the remaining issue.  


FINDINGS OF FACT

1.  For the period prior to July 14, 2008, the record 
contains inconsistent findings regarding the appellant's 
best corrected vision; resolving any reasonable doubt in the 
Veteran's favor, his overall disability picture is 
manifested by central visual acuity of 20/50 in one eye and 
20/40 in the other eye.  

2.  For the period beginning on and after July 14, 2008, the 
Veteran's visual acuity following manifest refraction is 
reported as 20/40 on the right and 20/50 on the left.  

3.  The Veteran has reported blurred vision throughout the 
appeal period and objectively, there is evidence of Fuch's 
corneal dystrophy with corneal guttata.  


CONCLUSIONS OF LAW

1.  For the period prior to July 14, 2008, the criteria for 
a 20 percent evaluation for endothelial dystrophy of the 
bilateral corneas are met (10 percent based on impairment of 
central visual acuity combined with 10 percent for active 
pathology).  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.75, 4.83, 
4.83a, 4.84a, Diagnostic Codes 6001, 6079 (2008).  

2.  For the period beginning on and after July 14, 2008, the 
criteria for an evaluation greater than 20 percent for 
endothelial dystrophy of the bilateral corneas are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.75, 4.83, 4.83a, 4.84a, Diagnostic Codes 6001, 6079.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in October 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was also provided notice of how 
disability ratings and effective dates are determined.  In 
June 2008, the RO provided additional information regarding 
the assignment of disability ratings, to include notice of 
the specific rating criteria.  The claim was readjudicated 
in the August 2008 statement of the case.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claims file contains VA medical records 
and various private records submitted by the Veteran.  The 
Veteran was provided a VA examination in December 2006.  The 
examination is adequate for rating purposes.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  See 38 C.F.R. § 3.159(c).  




II. Analysis

In September 1995, the RO granted service connection for 
endothelial dystrophy of the bilateral corneas as directly 
related to service.  A noncompensable evaluation was 
assigned effective July 1, 1995.  In September 2006, the 
Veteran submitted a claim for increase.  The noncompensable 
evaluation was continued in July 2007.  The Veteran 
disagreed.  In July 2008, the RO increased the evaluation to 
10 percent disabling effective April 26, 2006; and to 20 
percent disabling effective July 14, 2008.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
the Court held that staged ratings are appropriate for an 
increased rating claim that is not on appeal from the 
assignment of an initial rating when the factual findings 
show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.

The Board acknowledges that the portion of the rating 
schedule that addresses disabilities of the eyes was revised 
effective December 10, 2008.  Only claims received on or 
after December 10, 2008 will be evaluated under the new 
criteria.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The 
Veteran's claim was received prior to December 10, 2008 and 
therefore, the revised regulations are not for application.  

Endothelial dystrophy of the cornea is not specifically 
listed in the rating schedule.  When an unlisted condition 
is encountered it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The RO evaluated the Veteran's bilateral eye disability 
pursuant to Diagnostic Codes 6001-6078.  Keratitis, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an 
additional 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only 
on examination by specialists.  Such special examinations 
should include uncorrected and corrected central visual 
acuity for distance and near, with record of the refraction.  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
See 38 C.F.R. § 4.75.  

The rating schedule recognizes that visual acuity may fall 
between the specified Snellen's test levels.  In applying 
the rating for impairment of visual acuity, a person not 
having the ability to read at any one of the scheduled steps 
or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.   

The percentage evaluation will be found from table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  

For example, if vision in 1 eye is 20/70: vision in the 
other eye 20/70 (30 percent) (Diagnostic Code 6078); vision 
in the other eye 20/50 (20 percent) (Diagnostic Code 6078); 
vision in the other eye 20/40 (10 percent) (Diagnostic Code 
6079).  If vision in 1 eye is 20/50: vision in the other eye 
20/50 (10 percent) (Diagnostic Code 6078); vision in the 
other eye 20/40 (10 percent) (Diagnostic Code 6079).  Vision 
in 1 eye 20/40: vision in the other eye 20/40 (0 percent).  
See 38 C.F.R. § 4.84a, Table V.  

For the period prior to July 14, 2008

As noted, a compensable evaluation for the Veteran's 
bilateral eye disability was granted effective April 26, 
2006.  A review of the statement of the case indicates the 
10 percent evaluation was assigned due to continuous active 
pathology combined with a noncompensable evaluation for 
visual acuity.  

Private records show the Veteran was seen for an eye 
examination on April 26, 2006.  He reported blurry vision at 
distance in the morning with prescription lenses, and blurry 
vision upclose.  Interestingly, he also reported that his 
vision cleared up throughout the day.  Physical examination 
revealed central guttata with cornea clouding in both eyes.  
Far visual acuity with glasses was reported as 20/40 on the 
right and 20/60 on the left.  Following refraction, vision 
was reported as 20/30 -2 on the right and 20/70 on the left; 
20/40 in both eyes.  Assessment included Fuch's corneal 
dystrophy, left eye greater than right.  The Veteran was 
referred for further evaluation and treatment options.  

On May 23, 2006, the Veteran underwent a private corneal 
consultation.  He reported blurred vision in both eyes 
occurring daily.  Corrected distance visual acuity was 
reported as 20/40 -1 on the right and 20/50 on the left.  
Slit lamp examination of the cornea showed confluent 
guttata, mild bullae, and central haze on the right; and 
confluent guttata, moderate epithelium edema, and one small 
bulla on the left.  The impression was Fuch's dystrophy.  
Various drops were recommended prior to considering any 
corneal procedure.  

VA records show the Veteran was seen for an eye examination 
on May 30, 2006.  Visual acuities with correction were 
reported as 20/50 in both eyes.  Manifest refraction 
indicated vision of 20/50 + on the right and 20/30 - on the 
left.    The assessment was ametropia and no evidence of 
ocular pathology.  Subsequent addendum indicates the Veteran 
was diagnosed with Fuch's dystrophy by an outside provider.

Private records show the Veteran was seen in follow-up in 
August 2006.  He admitted to blurry and cloudy vision in 
both eyes.  Corrected visual acuity was reported as 20/50 -1 
on the right and 20/60 +2 on the left.  Slit lamp 
examination of the cornea continued to show abnormalities.  

VA records show the Veteran was seen in the eye clinic in 
December 2006.  Visual acuities with correction were 
reported as 20/30 on the right and 20/30 -3 on the left.  

On VA examination in January 2007, the Veteran reported 
blurred vision and that it was especially hard to see at 
night.  Distance visual acuities with his current spectacles 
measured 20/50 -1 in the right eye and 20/40 +2 in the left 
eye.  Best corrected distance visual acuities were 20/40 +1 
in the right eye and 20/40 +2 in the left eye.  Examination 
revealed dense corneal guttata bilaterally.  

VA records show the Veteran was seen in June 2007.  
Screening notes signed by a technician include visual 
acuities with correction of 20/50 in both eyes; and of 20/40 
in both eyes.  Manifest refraction documented by the 
optometrist indicates vision to 20/30 - on the right and 
20/40 on the left; 20/30 in both eyes.  

In determining the appropriate rating based on impairment of 
visual acuity, the Veteran was examined on several occasions 
during the appeal period prior to July 14, 2008.  As 
discussed, the best distant vision obtained after correction 
should be the basis for the rating.  Based on the findings 
reported above, the Veteran's visual acuity appears to vary.  
For example, the corrected distance vision shown on private 
examination in May 2006 appears to warrant a 10 percent 
evaluation.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.  
Corrected distance vision in August 2006 appears to warrant 
a 20 percent evaluation.  See 38 C.F.R. §§ 4.83, 4.84a, 
Diagnostic Code 6078.  VA examination in January 2007, 
however, shows best corrected distance visual acuity of 
20/40 bilaterally, which warrants a 0 percent evaluation.  
See 38 C.F.R. § 4.84a, Table V.  

On review, the Board finds the corrected distance vision on 
private examination in August 2006 to be an isolated event, 
not supported by subsequent examinations.  Additionally, it 
appears that the best corrected vision noted on the private 
examinations was based on the spectacle prescription the 
Veteran was wearing at that time, as opposed to following 
refraction.  Notwithstanding, given the Veteran's complaints 
regarding vision difficulties and resolving any reasonable 
doubt in his favor, the overall disability picture appears 
consistent with vision in one eye of 20/50 and vision in the 
other eye of 20/40.  

Additionally, the Board notes that throughout the appeal 
period, there was evidence of Fuch's corneal dystrophy with 
findings of corneal guttata.  As such, the Board finds that 
an additional rating of 10 percent should be combined based 
on active pathology.  Combining the 10 percent evaluation 
for visual acuity with the 10 percent for continuance of 
active pathology yields a combined rating of 20 percent for 
the Veteran's bilateral eye disability.  See 38 C.F.R. 
§§ 4.25; 4.84a, Diagnostic Codes 6001, 6079.

For the period beginning on and after July 14, 2008

VA outpatient record dated July 14, 2008 shows the Veteran 
was seen for follow up of stable Fuch's dystrophy in both 
eyes.  The appellant reported that his vision had been 
getting worse at distance and near for the prior three years 
and that the drops were not helping so he was not using 
them.  Visual acuity with correction was reported as 20/40 -
1 on the right and 20/60 -1 on the left.  Following manifest 
refraction, vision was reported as 20/40 on the right and 
20/50 -2 on the left.  Assessment was slightly worse Fuch's 
endothelial dystrophy in both eyes.  

Based on these findings, the RO increased the evaluation for 
the Veteran's bilateral eye disability to 20 percent 
effective July 14, 2008.  This was based on 10 percent for 
impairment of visual acuity combined with 10 percent for 
active pathology.  

These cited findings is the only available evidence for the 
period beginning on and after July 14, 2008.  These findings 
do not support entitlement to an evaluation in excess of 20 
percent.  

At no time during the appeal period has the Veteran's 
bilateral eye disability been more than 20 percent disabling 
and staged ratings are not for application.  Hart.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  On review, the Veteran is not frequently 
hospitalized for his bilateral eye disability and 
objectively, there is no indication that this disability 
causes a marked interference with employment beyond that 
contemplated in the rating schedule.  Thus, the Board finds 
that the requirements for referral for an extraschedular 
evaluation are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period prior to July 14, 2008, a 20 percent 
evaluation for endothelial dystrophy of the corneas is 
granted, subject to the laws and regulations governing the 
award of disability benefits.  

For the period beginning on and after July 14, 2008, an 
evaluation greater than 20 percent for endothelial dystrophy 
of the corneas is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


